 546DECISIONSOF NATIONALLABOR RELATIONS BOARDFlorida Steel Corporation and United Steelworkers ofAmerica,AFL-CIO,Petitioner.Case 12-RC-4844January 23, 1976DECISION ON REVIEWBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn July 11, 1975, the Regional Director for Region12 issued his Decision and Direction of Election inthe above-entitled proceeding, relevant portions ofwhich are attached. The Regional Director foundPetitioner's requested three-plant unit inappropriate,as it failed to include similar employees at theEmployer's two other plants in Tampa. The RegionalDirector further found the community of interestshared by employees at all five Tampa divisions "soclose in the unique circumstances present herein asto overcome any presumption favoring appropriate-ness of any single plant unit located at the OrientRoad complex." The Regional Director accordinglyfound that a unit of all production and maintenanceemployees, including truckdrivers, employed atEmployer's five Tampa divisions, is alone appropri-ate. Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board's Rules and Re-gulations,Series8, as amended, the Petitioner filed atimely request for review on the question of the ap-propriate unit. By telegraphic order dated August 8,1975, the Board granted the request for review andstayed the election pending Decision on Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to theissueunder review and con-cludes that the record in this case does not supportthe Regional Director's finding that a unit of all pro-ductionandmaintenanceemployeesattheEmployer's five Tampa divisions isaloneappropri-ate.A single plantunitispresumptively appropriate.Here, at the Employer's Orient Road complex,' this1Petitioner requested a unit of all production and maintenanceemploy-ees at the Employer's Orient Road complex in Tampa,which consists of theSteelMill, the Fabrication or Rebar shop,and the Transportation divisionThese three facilities are located on a fenced contiguous property whereasthe Employer's Culvert and Structural divisions are separately located some4 miles distant At the hearing the Employer contended that the OrientRoad complex was appropriate only on the basis of three separate unitsThe Petitioner was agreeable to that approach The five-facility unit foundappropriate by the Regional Director apparently represents his interpreta-tion of Employer's posthearing brief to the effect that any multiplant unit inTampa, "if appropriate," should include all five divisions Although Em-Board since 1960 has issued five certifications on asingle facility basis in three separate units; two eachfor production and maintenance employees at theSteelMill and the Rebar shop, and one for a unit ofalldrivers.No bargaining contracts resulted. Thus,the history of collective-bargaining attempts in theTampa area, as correctly related by the Regional Di-rector, has heretofore been consistently on the basisof separate units.While it may be that a multiplantunit could be appropriate, nothing in this recordcompels the conclusion that the five-plant unit isalone appropriate or that those separate units ac-quiesced in by the Employer can no longer be appro-priate.The record here discloses that the different divi-sions in Tampa utilize a number of different job clas-sifications and that pay rates for thesamejob classi-fications vary between plants. Each of the five isseparately supervised and, despite central personneloffice recruiting and screening, the various divisionsdo their own actual hiring. Actual interchangeamong employees is extremely limited, and the rec-ord establishes that as a matter of corporate policythere are no transfers of employees between divisionsinTampa. Each has its own safety meetings eventhough Tampa has but one safety supervisor. Hoursand schedules vary between divisions. Employeesnecessarily punch different timeclocks, and generallyuse separate parking lots, even within the OrientRoad complex. Employees' social and sports eventsat the various divisions exclude employees of otherdivisions. In short, not only have the different divi-sions at Tampa been treated separately by the partieswith respect to collective bargaining, but the comple-ment at each plant or facility has its own recognizedcommunity of interest. The Employer has explicitlyconceded the appropriateness of each division as aseparateunit,as witnessits brief to the Regional Di-rector refiled in support of its opposition to the Re-quest for Review.'ployer in its more recent brief now indicates support of the RegionalDirector's Decision as based on ample Board precedent, it has assisted 'inmaking a record that strongly supports the presumptive appropriateness ofsingle plant unitsf For example,the Employer there states that the three divisions at OrientRoad "are not so integrated as to lose their identity as three separate ap-propriate bargaining units " "Each of the three divisions have(sic] a distinctand different functional operationThe relationshipbetween the Mill andRebar Shop is essentially one of supplier to manufacturer The only advan-tage of having the Rebar Shop next to the Mill, is in the savings in transpor-tation costsAs far as the individual mill employees are concerned, theirworking relationship with the Rebar employees is the same aswith anemployee working in the Orlando Rebar Shop The relationship between theTrafficDivision and the mill or Rebar operations is essentially one of acommercial carrier to its customers In fact, the various differences betweenthe three divisions far surpass any common interest the employees mayhave Because the divisions are organized along functional lines, this meansthat any community of interest among the employees is virtually non-exis-tentThere is very little similarity between the job classification between thedivisions" and "the record clearly establishes that the duties and skills222 NLRB No. 85 FLORIDA STEEL CORPORATION547The Regional Director discounted, as only onefactortobeconsidered, theEmployer's andPetitioner's agreement at the hearing to three sepa-rate units at Orient Road. He found significant thefact that prior certifications have not resulted in col-lective-bargaining agreementsWe do not view thisas relevant to his finding that all five divisions mustbe combined in one unit. He concluded that the soleappropriate unit was Tampa-wide, one that neitherparty then sought nor urgedWe believe this is total-ly inconsistent with the "different supervision, differ-ent jobs, different wages, no transfers, little inter-change of employees" concededly characteristic ofthe three divisions at Orient Road, and apparently ofall five Tampa divisions.Thus we find, contrary to the Regional Director,that the record herein does not present facts suffi-cient to overcome the appropriateness of single divi-sion units of this Employer at Tampa. Rather, wefind that this record sustains their separate appropri-ateness.We shall direct that elections be held in the threedivisions covered by the petition herein, but in threeseparate units, consistent with the positions of theparties at the hearing, at which time Petitioner tookthe alternative position of agreeing to proceed onthat basis.'We find that the following employees of the Em-ployer constitute units appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act:1.All production and maintenance employ-ees at the Tampa Steel Mill, excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.2.All production and maintenance employ-ees at the Tampa Rebar shop, excluding officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.3.All truck drivers and mechanics of theTampa Traffic division, excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act.Accordingly, we shall remand the case to the Re-gional Director for Region 12 for the purpose of con-are so different so as to deny a finding of community of interest - "theemployees of the various divisions do not come in contact with each otherThe Union in the past always petitioned for separate units for each divisionjust like what the company is now contending should be done The compa-ny has been consistent in its position that each of these divisions are sepa-rate units "JWhile Petitioner's brief on review is not entirely unambiguous we donot view it as now disclaiming interest in seeking to represent these employ-ees on the basis of three separate units However,if it does not wish to do soithas the option of withdrawing the petition without prejudice within 10days of the date of this Decisionducting elections in the above-found units, pursuantto the Regional Director's applicable unit inclusionand exclusion findings, except that the period for de-termining eligibility shall be the payroll period end-ing immediately preceding the date of this Decisionon Review.[Excelsiorfootnote omitted from publica-tion.]APPENDIXUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, a hearing washeld before a hearing officer of the National LaborRelations Board The hearing officer's rulings madeat the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tionwith this case to the undersigned Regional Di-rector.Upon the entire record in this case, the RegionalDirector finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.,2The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(l) andSection 2(6) and (7) of the Act4.The following employees of the Employer con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act:'1Florida Steel Corporation is a Florida Corporation engaged in the man-ufacture and fabrication of steel products at various locations in the State ofFloridaEmployer has received at its Tampa Florida locations goods sup-plies and materials valued in excess of $50,000 which were shipped directlyfrom points located outside the State of Florida I find employer is anemployer engaged in commerceSienion'rMailing Service.122 NLRB 81(1958)2 Petitioner seeks a multiplant unit of production and maintenance em-ployees including truck drivers working in a complex of Employer's facili-tieslocatedatOrientRoad,Tampa. FloridaEmployer contendsPetitioner's requested unit is inappropriate as it fails to include similar em-ployees at Employer's two other plants in TampaItassertsthat Section9(c)(5) of the Act prohibits Petitioner thus carving out from what mayotherwise be an appropriate multiplant unit only those plants where Peti-tioner has made an organizational attempt Employer contends three sepa-rate units at the Orient Road complex are appropriate At the end of thehearing Petitioner indicated a willingness to pioceed to elections in threeseparate units if directed by the Board However, in its brief, Petitionerasserts the Board has long recognized in unit determinations that a steelcompany involves a highly integrated operation,and that it is common inthe steel industry that employees employed at one location he included inone unit Petitioner takes no position on appropriateness of a more inclusivemultiplant unitAll production and maintenance employees including truckdnvers em-ployed at Employer's Orient Road complex (Steel Mill, "Rehar Shop' and 548DECISIONSOF NATIONALLABOR RELATIONS BOARDTraffic) and in Employer's Tampa Structural Division and Culvert DivisioninTampa. Florida, excluding all office clerical employees, professional em-ployees, guards and supervisors as defined in the ActEmployer conducts various steel production and fabrication operationsthroughout the State of Florida and elsewhere in Georgia, South Carolina,and North Carolina Employer is operationally and administratively struc-tured by function in four corporate units Steel Mills, Reinforcing SteelFlorida Region, Reinforcing Steel South Atlantic Region and StructuralSteelEach Corporate unit is composed of several divisions (plants) andeach unit is under direction of a separate vice president who reports throughan executive vice president to the president of the Company Individualdivision managers within a unit are in charge of their own plant and reportto their respective unit vice presidentEmployer hasthree steel millscurrently in operation,viz,at Tampa andIndiantown, Florida, and at Charlotte, North Carolina (A fourth steel millisunder construction at Jacksonville, Florida) Employer's ReinforcingSteel Florida Region is composed of five reinforcing steel fabricating plants,viz,at Tampa, Fort Myers, Fort Lauderdale, Jacksonville, and Orlando,FloridaWithin the same corporate unit is Employer's Culvert Division andTransportation (hereinTraffic)Division, both located in Tampa, FloridaEmployer'sReinforcingSteel South Atlantic Region unit is composed offour "Rebar Shops", viz, at Atlanta, Georgia, Aiken, South Carolina, andCharlotte and Raleigh, North Carolina Employer's Structural Steel corpo-rate unit iscomposed of Structural Steel divisions at Tampa, Miami andJacksonville,Florida. (There is also a Structural Steel facility in Orlandowhich although reporting ultimately to the Tampa StructuralSteel manageralso has its own local supervision )Located at Employer's Orient Road complex in Tampa. Florida andsought by Petitioner to be included in one overall unit are production andmaintenanceemployees numbering approximately as follows (I) at thesteelmill,310, and (2) at the "Rebar Shop." 60, as well as (3) in Traffic,drivers and mechanics, 100 Also, located in Tampa approximately fourmiles away from the Orient Road complex are production and maintenanceemployees both at (4) the Culvert plant, 18 and (5) at Employer's StructuralSteel shop and warehouse facilities, 50 plus The Parties stipulated that in1960, and again in 1963, elections were conducted in separate productionand maintenance units of the Tampa Steel Mill, and of the Tampa "RebarShop". and that Petitioner herein obtained certifications No collective-bar-gaining contract resulted although work stoppages occurred In 1969 anoth-er union obtained certification following a Stipulation for Consent Electionheld in a unit of all truckdrivers employed in Employer's Traffic Division atOrient Road, excluding mechanics No contract resulted The foregoing his-tory of collective bargaining is not all inclusive, but rather illustrative of thefact that a number of elections in separate units of involved Tampa plantshave heretofore been held, some of which have resulted in certifications, butthat no collective-bargaining agreement has resultedMore recently, on January 16, 1974, pursuant to Decision and Directionof Election in Case I i-RC-3725, Petitioner obtained certification of repre-sentative in a combined production and maintenance unit including truck-drivers, employed by Employer in its steel mill and "Rebar Shop" at Char-lotte, North Carolina (The Charlotte steel mill basically supplies the "RebarShop" in Charlotte and also the other "Rebar Shops" in Employer's SouthAtlantic Region Drivers, regularly assigned to the Charlotte Rebar Shop,report to that divisional manager) The parties also stipulated in Case12-RC-4461 to appropriateness of a unit of production and maintenanceemployees employed at Employer's steel mill at Indiantown, includingtruckdrrvers (Indiantown drivers are regularly assigned to that steel milland primarily service "Rebar Shops" located in Southeast Florida As notedpreviously there is no Rebar Shop at Indiantown ) The Board has certifiedPetitioner asrepresentative of that unit on June 13, 1975 In Case12-RC-4845, the parties herein were in basicagreementon appropriatenessofa production and maintenance unit of employees employed atEmployer's Structural Steel plant at Jacksonville, Florida, including truck-drivers regularly assigned thereto Included also are three mechanics whoperform somemaintenancework on vehicles at that location (There is aRebar Shop in Jacksonville apparently unrepresented.) Following Decisionand Direction of Election in Case 12-RC-4845, an election has been con-ducted on June 27, 1975 However, ballots have been impounded pendinginvestigation of certain unfair labor practice charges theretofore filedPetitioner cites the appropriateness of the combined production andmaintenanceunits including truckdrivers at Charlotte, North Carolina, andat Indiantown, Florida, in support of its contentions for appropriateness ofsuch a combined unit of Employer's employees working at the Orient Roadcomplex However, Employer contends the divisional plants at Orient Roadare entirelydifferent in natureand scope than the other more recently com-bined employees and do not lend themselves to an appropriate unit assought by Petitioner (Employer notes that although elections have beendirected heretofore, the parties have always been in basic agreement as toappropriate unit and thus the Board has not previously determined the basicissuepresentedAdditionally,Employer contends that operational andfunctional relationships between employees in all five divisions in Tampaare in no way different than those which exist between the employees in thethree divisions at the Orient Road complexThe Tampa Steel Mill at Orient Road is Employer's largest mill opera-tion It has three electric furnaces which produce steel billets inaMeltDepartmentBillets produced are sold in export market or further processedinto various sizes of steel bars in the Mill'sRolling DepartmentThis mill notonly supplies reinforcing steel basically for Employer's "Rebar Shops", butalso in large quantities for sale to competitor fabricating plants The Tampamill also produces steel for Employer's structural steel facilitiesThe mill, unlike other (corporate) unit divisions, is operatedas a cost cen-terSales of its product are made the responsibility of the vice president incharge of Reinforcing Steel Florida RegionThe Tampa "Rebar Shop" at Orient Road basically fabricates (cuts.bends and shapes) concrete reinforcing steel to ordered configurations andinvolves also a warehouse function which includes support sales or otherproducts related to the use of its fabricated steel products The Tampa"Rebar Shop" is also larger than others and has a capability to performheavier and more complicated fabricating work by virtue of the kind ofequipment located at that facility It is operated as a profit centerEmployer's Transportation (Traffic) Division is headquartered in TampaatOrient Road It is primarily responsible for transport of the Company'sproducts to customers, whether mtracorporate or otherwise At Tampa. Em-ployer centrally controls and provides transportation for all of its divisionaloperations (It thus services not only Tampa locations, but other Floridalocations supplementing drivers who are regularly assigned to certain ofthose locations, as well as servicing Employer's locations outside Florida asnecessary ) It also moves raw material to the enterprise from several sourcesTraffic has a central garage and maintenance facility at Orient Road atwhich mechanics are employed who perform the major maintenance for allvehicles in the State of Florida Traffic Division is also operated as a profitcenterEmployer's Tampa Structural Division is located in Tampa approximate-ly four miles from the Orient Road complex and is composed of a StructuralFabricating Plant, a Miscellaneous Fabricating Plant, a Structural SteelCenter and a Tampa Depot The Structural Fabricating Plant fabricatesstructural steel primarily for the construction market in the State of FloridaThe Structural Steel Service Center and the Tampa Depot are both locateddirectly across the street from the Structural FabricatingPlant and thereprovide warehousing for retail and wholesale sales of structuralsteel re-spectively Several blocks away from the above is the Miscellaneous Fabri-catingPlant whichfabricatesprimarily architectural metal products for theconstruction industry The Tampa Structural Division is operated as a sepa-rate profit CenterAlso located four miles from the Orient Road divisions is Employer'sCulvert Division which fabricates steel culvert pipe for use in the construc-tion industry primarily in Florida The Culvert Division plant is located ahalf block from the Structural Steel Miscellaneous FabricatingPlant It isoperated as a separate profit CenterEmployer's Tampa Steel Mill, "Rebar Shop" and Traffic Divisions atOrient Road are located on a enclosed contiguous property owned by Em-ployer Below divisional level each has separate supervision (as do Structu-ral and Culvert Divisions), and each has utilizeda number ofdifferent jobclassifications and skillsEmployees of each punch different timeclocks(Hours and schedules vary even within division,e g , SteelMill ) Thoughnot required to do so, as a practical matter, employees of each utilize theirown employee facilities although many use a common employee parking lotOn the other hand the record reveals there is present a high degree ofdivisional interdependence and significant product integrationbetween thefiveTampa divisions Thus, while the TampaSteelMill's production andmarket is more extensive than just supplying other Tampa fabricating divi-sions, employer concedes it supplies 90% of the raw material to the Tampa"Rebar Shop" which alone accounts for 28% of that steel mill's total pro-duction The mill also provides product for the Tampa structuralsteel fabri-cating and warehouse operation Similarly, while the Tampa Traffic Divi-sion provides services for divisions located elsewhere than in Tampa, therecord reveals that approximately 40% of its total driver mileage and opera-tionalworking time is consumed in servicing the Orient Road divisionsalone Traffic also services the needs of Tampa Structural Steel and CulvertDivisionsWage increments and benefits have significant history of uniform appli-cation in Tampa Since 1964allemployees in the Tampaarea havereceived FLORIDA STEEL CORPORATION549the same wageincreasesat the same time. More recently employer hasinitiated a program of wage surveys every 3 months. Wages for all hourlyemployees in the Tampa area have been resultingly twice increased in thesame amount at the same time Employer's fringe benefit program is corpo-rate-wide and standard Although skills of employees working at OrientRoad vary, Employer has established, corporate-wide, 12 jobclassificationlevels, and the majority of the employees working at Orient Road are ingrades 1-5 where wage levels are the same There is one credit union foremployees. Employer has a corporate-wide grievance policy There is acommon personnel office at Tampa which services the personnel needs ofall five Tampa divisions. Thus while actual hiring is done ata divisionalplant, city-wide recruiting, screening, and initial interview by an employ-ment supervisor is done by the personnel department for all five Tampadivisions.While in the last 2 years there has been little transfer of employeesbetween divisions, the record reveals that in those instances wherein trans-fers have been affected the Employer has applied a uniform policy of corpo-rate seniority for fringe benefit purposes and divisional seniority for promo-tion, layoff, and recall purposes.While the mill has its own newspaper,another newspaper services all the other Tampa divisions. Though division-al units take part in sport and social activities separately they have in manyrespects activities common in nature. While divisions (or segmentsthereof)may have their own safetymeetingsand safety programs because of differ-ing functions, they are accomplished by the same personnel. There is onesafety supervisor for all five Tampa divisionsThe record reveals that there is also significant employee interface andfunctional integration particularly at the Orient Road complex Thus Tam-pa "Rebar Shop" will call the mill for additional raw material Mill employ-ees load the ordered steel on rail cars and move the cars to the adjacentpremisesof the "Rebar shop." Rebar shop employees unload the cars. "Re-bar Shop" trailer shifters pick up trailers from traffic and drop them at the"Rebar Shop" for loading. "Rebar Shop" employees load the trailers Sche-duling and ticketing for delivery by traffic is done by "Rebar Shop" em-ployees. "Rebar Shop" trailer shifters haul loaded and ticketed trailers toTraffic's yard 1-1/2 blocks away and drop them for delivery. However, if"Rebar Shop" is late a traffic employee will go to the Rebar shop to pick upthe trailers, which the record reveals is a daily occurrence. Traffic also dropstrailers atthe mill. Mill employees similarly load these trailers. Mill employ-ees may also pull the loaded trailers to traffic or traffic employees may pickthem up at the mill. Mill maintenance employees (1-5) perform maintenanceof overhead cranes for the "Rebar Shop" 1-2 times a week depending onwhether repairs are minor, major or regular preventive maintenanceTraffic's mechanics perform maintenance on diesel cranes out on the RailRoad tracks Garage mechanics perform maintenance on all vehicles.Finally, the record reveals that interdivisional staff meetings have beenheld in which employer has discussed at the divisional level a common laborpolicy in regards to the UnionOn the basis of the above it is apparent that a grouping of the threedivisional units at Orient Road Complex alone meets neither a geographicalor corporate administrative standard Equally significant, the factors sup-porting appropriateness of a multiplant unit of three divisions at OrientRoad basically apply as well to all Tampa divisions I find that the multi-plant unit sought by Petitioner does not have a community of interest suffi-ciently distinct and separate from that enjoyed by employees of other plantsin Tampa, Florida, and is thus inappropriate, though a similar unit of em-ployees in all five Tampa divisions I find would be appropriateNorwockShoe,Division of SCOA Industries, Inc.,209 NLRB 843 (1974) A singleplant unit is presumptively appropriate, cf,Dixie Belle Mills,139 NLRB629 (1962). Assuming that Petitioner and Employer may be regarded as inagreementon separate units herein such is only one factor to be weighedwith the other factors present. As revealed above, there is herein present ahigh degree of interdependence and significant product and service integra-tion between the five Tampa divisions. There is substantial interface andfunctional integration between several divisions covering wages and fringebenefits. There is a common policy on grievance procedure and seniority.Administrative services are provided by a central personnel office There isa common safety officer and a central credit union All divisions hereinsubstantially interrelate in services as is commonly the case in an integratedsteel industry There is also a corporately established base for substantialwage level comparisons I note as additionally significant the history hereinthat separate unit elections have not heretofore resulted in any collective-bargaining agreement, and particulary note also the circumstance thatPetitioner's organizational effort is employer-wide, on-going, and has beenby agreement in most recent years elsewhere, basically of combined units orgroups at geographical locations. Under all of these circumstances I findthat the community of interest independently shared by employees at allfive Tampa divisions is so close in the unique circumstances present hereinas to overcome any presumption favoring appropriateness of any singleplant unit located at the Orient Road complex Accordingly, I find thatseparate units of the three divisions at OrientRoad are notappropriateherein and in the above circumstances that a unit of all production andmaintenance employees including truckdrivers employed at Employer's fiveTampa divisions herein is alone appropriate Cf.Tungsten Contact Manufac-turing Company, Incorporated,189 NLRB 22 (1971),The Kendall Company,184 NLRB 847 (1970),Georgia-Pacific Corporation,195 NLRB 258 (1972).The extentof petitioner's organizationaleffortsmaynot be a determinativefactor. CompareH. P Hood & Sons, Inc.,114 NLRB 978, 981 (1955).The parties appear otherwise in general agreement as to the compositionof the unit except that. inTransportation,Petitionerwould exclude the dis-patcher as a supervisor, and exclude the load scheduler, traffic office clerk,and administrative clerk, and parts room clerk as office clerical employees,in theMillpetitionercontends that two plantoffice clericalsand the mill-shop clerkare officeclerical employees and should be excludedPetitioneralso would exclude (8) quality control technicians or leave their placementto the Board Finally in "Rebar Shop," Petitioner would exclude a produc-tion scheduler and plant office clerk as office clericals. Employer contendsthe dispatcher is not a supervisor and that all of the above employees areplant clericals and/or share community of interest with other unit employ-ees and should be thus included.In its Transporation division, Employer employs a transportation coordi-nator, a stipulated supervisor, who worksin a generaloffice areaoutside themanager'soffice. The coordinator supervises two clericals (administrativeclerk and transportation clerk) who work in the office with the coordinator,as well as the load scheduler and the dispatcher who work on second andthird shift, respectively, but in a separate (dispatch) office to which driversreportTheAdministrative clerkprimarily processesinvoicesThetransportation clerkkeeps time and attendancecards of the driversand also records mileages by cost center Either clerk or both compile dailyby 5 00 p in a list of drivers in order of least hours worked Both spendapproximately 85% of their worktimein the generaloffice I findthe admin-istrative clerk and transportation clerk are office clerical employees andshall exclude them Theload schedulermatches a master plan of scheduleddeliveries for each location with the driver list and thus routinelyeffectsdaily by 7:30 p.m a consolidated central dispatch board. He thereafterinforms drivers who call in about their next dispatchand preparesthe tripreports for the driversThedispatchercarries out the format of the dispatch board as establishedby others Although the dispatcher has a responsibilityto arrangea replace-ment if a driver fails to show for a dispatch, the record reveals replacementis accomplished pursuant to a prearranged procedure and that the dispatch-er has no authority to hire or fire, effectively recommendsame,or to other-wise exercise supervisory authority I find the dispatcher is not a supervisorwithin the meaning of the Act. As both the dispatcher and the load schedul-er have daily and frequent contact with the driversin their dispatch andreturns, I find the dispatcher and load scheduler share communityof inter-est with unit employees and shall include them Employer'sParts room clerkworks in a separate room out inthe maintenance area, issuesparts to themechanics, maintains inventory and parts-form records I find the partsroom clerk is essentially a plant clerk and shall include him. Located in theMill office outside the division manager's office but next to the productionarea are twoplant office clerkswho are supervised by the Chief Clerk, astipulated supervisor, with whom,inter alto,they share an, office One clerkhandles the timecards for the Rolling Mill and works on other records Theother clerks works on invoices Both clerks spend approximately 85% oftheir time in the Mill office and are carried on the office payroll (Theparties agree that a production scheduler located in the same office but whospends 90% of his time out in the plant should be includedas a plantclerical.) Located in the Melt Shop also in an office shared by supervisors isthemelt shop clerkThelatter alsospends most of his time in the office anddoes the same type work on timecards I find the two plant office clericals inthe Rolling Mill and the melt shop clerk are essentiallyoffice clerical em-ployees and shall exclude them (However as the record is not sufficientlyclear as to the work responsibilities of the "Rebar Shop"plant office clerkand production scheduler,I shall allow them to vote subject to challenge) IntheMill, Employer also employs eight quality controltechnicians who areunder the supervision of the Quality Assurance Supervisor. They are locatedin their own office in the melt shop or in a quality control station in theRollingMill. Their basic job is to inspect Employer's productin the meltshop and in the Mill Occasionally they go out in the plant areas and obtainsamples and take tests as in the melt shop. Although they spend most oftheir time in a laboratory, they spend 5% of their time in the melt shop and15 to 20% of their time in the rolling mill They havefrequentcontact byphone, teletype, etc, with various production employees No special educa- 550DECISIONSOF NATIONALLABOR RELATIONS BOARDtional background is required They work'and rotate on shifts similar tohourly unit employees. I find the quality control technicians share sufficientcommunity of interest with other production employees and I shall includethem.In addition to the exclusion of Employer's president, executive vice presi-dent, vice presidents, divisional managers, production and other managersand superintendents in the five divisions and in agreement with the parties,and upon the record evidence that they can hire and fire, or effectivelyrecommend same, I shall exclude also as supervisors-in the Mill,the assis-tant to the superintendent, plant engineer, general foreman, -melter foremen,casting foremen, mason foreman, qualityassurancesupervisor, chief clerk, yardforeman, industrial yard master, mill roller supervisorsandforemenmainte-nance general foremanandforemen, machine shop foreman, purchasing direc-tor, store keeper buyer, in the "Rebar Shop";allfabricatingandshipping fore-men, in Transportation,garage foremen, driver foremanandthe transportationcoordinator, and in Culvert Division,theshop foreman, fabricating foremanand theinventory controllerIt is noted that Petitioner has not disclaimedinterest in representing employees in the broadened unit herein found ap-propriate I shall nevertheless permit petitioner to withdraw its petitionwithout prejudice within 10 days from the date of issuance of this DecisionPetitioner shall also within 10 days from the issuance of this Decision makean appropriate showing ofinterestin the broader unit found appropriate orthe Petition shall be subject to dismissal.